Citation Nr: 0306875	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral athlete's 
foot.

(The issues of entitlement to service connection for 
pseudofolliculitis barbae, a low back disorder, a right leg 
disorder, hemorrhoids, an upper respiratory disorder (claimed 
as congestion), a right hip disorder, pes planus, a headache 
disorder, a genitourinary disorder, glaucoma, a neck 
disorder, a bilateral shoulder disorder, and an acquired 
psychiatric disorder will be addressed in a future decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 7, 2000 to October 
13, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  

The Board is undertaking additional development on the claims 
of entitlement to service connection for pseudofolliculitis 
barbae, a low back disorder, a right leg disorder, 
hemorrhoids, an upper respiratory disorder (claimed as 
congestion), a right hip disorder, pes planus, a headache 
disorder, a genitourinary disorder, glaucoma, and a 
psychiatric disorder pursuant to 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing the issues.  
Additionally, the issues of service connection for a neck 
disorder and a bilateral shoulder disorder are deferred, and 
will be addressed in a later decision.


FINDING OF FACT

Bilateral athlete's foot did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
bilateral athlete's foot.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 2001 rating 
decision and the July 2002 Statement of the Case.  He was 
specifically told about the requirements to establish service 
connection and of the reasons that the evidence in his case 
was inadequate.  The RO also requested specific evidence from 
him in support of claim by letters dated March 21 and July 
24, 2001.

The RO also notified the veteran of the enactment of the VCAA 
by letter dated in March 2001, at which time he was informed 
of which information and evidence he was to provide to VA and 
which information and evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
told that VA would assist him in obtaining evidence, but that 
it was his responsibility to help by identifying records and 
providing releases.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and private treatment records.  There is no 
indication of relevant medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A medical examination or medical opinion was not 
obtained in this case.  However, there is no medical evidence 
that the veteran had athlete's foot during service, and the 
Board finds his history of having athlete's foot during 
service not to be credible, as discussed below.  Cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Accordingly, a VA 
examination and/or opinion is not necessary to decide this 
claim.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Here, the veteran's service medical records reveal that his 
feet were examined on August 9, August 22, September 12, and 
September 20, 2000.  These records disclose no complaints or 
findings of any skin disorder of the feet, including 
athlete's foot.  The post-service medical records from Life 
Net, Parkland Memorial Hospital, and Vickery Health Center 
are also negative for any complaints or findings of athlete's 
foot.     

In his claim for service connection dated October 30, 2000, 
the veteran said that he was treated for athlete's foot 
during service on August 22, 2000; however, as noted above, 
this treatment record reveals no complaints or findings of 
athlete's foot.  The veteran's lay statements in support of 
his claim are refuted by the service medical records, which 
showed no findings of athlete's foot, despite recurrent 
examination of the veteran's feet.  The veteran is competent 
to report his symptoms and observations of a skin disorder.  
However, to the extent that he stated that he had athlete's 
foot during service, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals during service than to the veteran's 
statements.  

In sum, the service medical records did not show any 
athlete's foot.  To the contrary, they show that the veteran 
did not have athlete's foot upon examination of his feet on 
several occasions.  There is also no competent evidence of 
record which connects any current athlete's foot to the 
veteran's active duty.  Accordingly, the Board concludes that 
the evidence in this case preponderates against the claim for 
service connection for bilateral athlete's foot.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule. 


ORDER

Entitlement to service connection for bilateral athlete's 
foot is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

